Title: Notes on the Bank of England, [ca. 1 February] 1791
From: Madison, James
To: 


[ca. 1 February 1791]
Bank of Engd. estabd. 1694. for abt. 11 years—to 1705. on the models of Genoa, Naples & Bologna. And. 3. 141

The 1,200,000 £ subscribed in 10 days—& ¼ pd. down p. 144


In 1697. Bank Notes depreciated 15 to 20 PerCt. The Bank obliged to pay 10 PerCt once a fortnight—& at length 3 PerCt. ev[er]y 3 months. p. 176,7.
In 1697. the capital of the Bank increased to 6,360,450—& the term extended to 1710—the Bank advancing to Govt. the amt. of the increase or in other words the tallies &c. being subscribed—& as these were pd. off in a few years—the Bank was reduced to its original capital. p. 178,9.—Note those tallies red. at par tho’ bought at 50 or 6 perCt. discount—greatest fortunes made ever known. p. 180 felony to counterfeit the seal or notes of Bank.

1706.The Bank prolonged, on its circulating 1½ Milln. Exch: bills at 4½ PerCt: till redemption of sd. bills—
In 1709.The Stock £2,201,171. doubled—& that sum subscribed at the rate of 115 £. for 100 Stock—between the hours of 9 a m. & 1 p. m. of same day—& 1 Mil. more wd. have been subscribed if room for it—for this & prolongation of Charter to 1732—the Bank advanced £400,000 witht. interest—& to cancel exchequer bills 1,775,027 £ p. 244

Capital now £6,577,370.
1713.
The Bank supplied the Govt. 1,200,000 by circulating exchequer bills to the amt.—The Bank to continue a Corporation till 1742—& repayt. of yearly fund & origl. capital of 1,600,000 £. p 278.
1715.
The fund of Bank enlarged for circulating to Exchequer Bills & the B. to continue till redempn. of origl. fund. p. 285
1722.
Bank purchased of S. Sea—4,000,000, which made the B. capital due from public, 9,379,027 £ p 373
1727.
The Interest of part of the Bank Capital reduced from 5 to 4 PerCt. p. 384.
1727.
Bank aided Govt. to amt. of 1,750,000 £. by accepting annuities at 4 Perct. 500,000 pd. to B. by Govt. being part of 2[,]000,000 added to ⟨that capital?⟩ by 3. Geo. I.—whereby total of capital stock reduced to £4,875,027.
1728.Bank advanced by purchase of annuities 1,250,000, at 4 PerCt. p. 400
1738.
1,000,000 £ of Bank Capital pd. off, which reduced it to 3,875,027 £ p. 487.
1742.
Bank advanced 1,600,000 £ witht. interest, i.e. the 6 perCt of the old capital to that amt. reduced to 3 & 3 pd. on the advance. The consideration was, continuance of the monopoly charter from 1743 to 1764. Counterfeiters & Serts. of Compy. breaking trust made felons witht. clery. p 506.
1744.
Total Bank Capital £10,700,000 due from Govt. & entitled to dividend—Besides which, 2,400,000 of annuities transferrable at Bank witht. any share of the profit—Dividend now & for some years 5½—interest from Govt. 4 PerCt.
1746.
986,000 added to capital Stock due from Govt. making total—11,686,800
1759.
Scarcity of money by German Wars. Bank issues notes as low as 15 & 10 £. ☞ Bs. of Edinbg. 20/ —
1781.
Bank purchased renewal of Charter for 21 years from 1785 by lendg. 2[,]000,000 at 3 perCt—& this opposed as unfavorable to Govt.
1781.
Dividend of 6 PerCt.

Banks of Edinborough on same model with that of Engd. And. 3. 141
